Case A: A?- -cr- -00323- GJH Document 244 Filed 07/02/21 Page 1 of 2

vo 1 meee
Aner 63 mies

Telecommute. to GO#- 716-2702
USAT EUS BE. A AB, _

Ia ces "plas cisoa. Lewis a .

 

Présonecs Response To Courts Rule 45 Notice _
Date ol O6.1l;Z02' As Te Mandamus Default fee,
Deadline. of 06.2§,2021 ?¢$ Clerical Mispcision

Comes Need Hacrisen l_euss He iy PTOP rie PE SOM

 
 

Sui jucts oF sound mind ee
aS pec this Motrous ap !ten heading Flat
Was recieved on or about 06.22. £5e0 by said
prlson er, AiHe 28 Sudliciacy acl Sudical | Pro cecks Befmpliances
Deac oleputy aleck Costh'g Tyree, with olue respect
Ma'am +. and ACVE(~ meaning te sound cude, bect.
Are ua brain cleadl zombie. apv_aouct. employee
be Ke. Needlemyer, Floy of and Sheoll who have,
already ad judi ce: el “ the reguest for a W/m t 0 £
Man plannus Vig inepplieafe case. law citing 3, withowt
Lirst providing me. “the pet fioner an opportunity
ae Cures PreXuolictng me. by Adenia lo F US Const
tH nol (44 Amendment lug. [2LgcEss, jaten ded 70 cause

on improvidenTt (uoly ment by the UEC, A. 4, judges .
‘This UIC AA seems to act pot dittecreatly than
Saudi Arabia oli tol ff rt the Mustafa Al-pdarwish,
ease, or the Russians vob jn the Alexei Navelny
Cause. is it not. Or prisoners petition ‘Ss thesane.
OS & sniptor snack hunt, fick le search or #¢¢
[Akidavit Sworn by H lewis Fas pec 23! (746 on 06.27,.202 | )
Case 1:17-cr-00323-GJH Document 244 Filed 07/02/21 Pages 2 of 2 ened

 

   

 

 

LOGeee
Telecommute. to 804-9IE-2702
USCA 4+ ws.D an, MO. — JUL 0 2 2021
Case Ale. Zl+  t5S6 : 7 oigex U's bis PACT oogRT

 

 

ews endeavoc For justi (aa dempnstratef by He

 

U Pp ec court USCAA nobility oT wnwilling nes s

to properly oversee. the lower courts LSD, CN, MD.
Appacent oF recoral Kangaroo apu -T- procecot’ Ags

VIR deixis oleietia or oleictic dems ‘rule. ok.

law meaning as define tn ten dm ent ‘n egal
Right. Review Ue- USCA 4 Record o F Deejsiou efor error,
Reiter REQUESTED! Reciprocal Punishment By
Pewalty Under the socalled ruleof lan, forfree,
Give me li becty or give Me death /

Certitcate OF Senvice B Sched, Thal Se,vine
i, T. fHacrison Lew ts at 34839037 Unit S802 Fal Ft. Dix

POR 2000 | STBEMDL ST, O86 40 SWéea r as per 25% (F465
oH COPY Wes soryveal by U.S, (ew { box mule on 06.27.2024

10: USCA, (100 E, Main St Suite 501 Richmond, VA 232195
TD! us.0¢ NMD. 101 WA Lombarcel st, Baltimore, MO, ZIzZO/

 

 

 

 

 

 

 

 

ihewtsae [s/
